Citation Nr: 0507547	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-19 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1993, and from January 1995 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board in October 2002 
requested additional development to obtain service, VA, and 
private medical records in an attempt to determine the 
etiology and date of onset of the veteran's disabilities.  
However, in May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  The Board no longer has authority to decide claims 
based on new evidence that it develops or obtains without 
obtaining a waiver.  Thus, in August 2003, the Board remanded 
this case to the RO to initially consider the new evidence 
which had been requested and to readjudicate the case.  
Subsequently, in a rating decision in November 2003, the RO 
granted service connection for sinusitis. This was a full 
grant of the benefit requested.  The only remaining issue 
before the Board is service connection for hypertension.  

The Board again remanded this case in March 2004 for a VA 
examination and a medical opinion as to any nexus between the 
veteran's hypertension and service.  The veteran was notified 
of this VA examination but failed to report.  He has made no 
attempt to contact the RO or to reschedule his VA 
examination.

The case has now been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination in July 
2004 after receiving notice of the scheduled examination and 
of the consequences of failing to keep the appointment.

2.  Hypertension was not shown during the veteran's periods 
of military service or within one year of his final release 
from service; there is no medical evidence establishing a 
link between the veteran's current hypertension and his 
period of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service nor may such disease be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3,159, 3.303(d), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
September 2002.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the September 2002 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the November 2003 supplemental statement of the case 
(SSOC).  By a letter dated in March 2004, the RO again 
provided the veteran information concerning the status of his 
claim, what was necessary to substantiate his claim, and 
which party was to provide such evidence.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the VCAA notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In addition, the veteran was scheduled for a VA 
examination to address the claimed disability.  
Unfortunately, he failed to report for an examination 
scheduled for July 2004 or to respond to a subsequent letter 
dated in August 2004 from the RO asking if he would be 
willing to report for a medical examination if rescheduled.

Background.  The available service medical records contain 
several blood pressure readings, all within normal limits 
except for readings taken in December 1995.  In December 
1995, the veteran was seen for complaints of vomiting, 
diarrhea, and cough.  Blood pressure readings of 150/110, 
130/90 and 140/110 were taken.  The veteran reported that his 
father had high blood pressure.  Following examination, the 
physician diagnosed gastroenteritis and upper respiratory 
infection.  When the veteran was examined in September 1996 
prior to his release from service, he reported a history of 
pain or pressure in his chest but he denied a history of 
heart trouble or high blood pressure.  On examination, his 
blood pressure was 120/74.

A report of VA examination conducted in August 1997 reflect 
that the veteran reported being treated in 1994 for chest 
pain and diagnosed with a heart murmur.  His blood pressure 
was 130/90.  The diagnosis was history of chest pain, cause 
undetermined.

A report of VA examination in February 1998 reflects that it 
was noted that approximately 4 years previously, while the 
veteran was in the service, he first had an episode 
characterized by palpitations, chest discomfort, and anxiety 
lasting for several hours.  He had been referred to a 
hospital where he was thought to have a cardiac murmur and 
cardiac arrhythmia.  There was no record to support this in 
the file.  Apparently no specific therapy was prescribed.  
Since that time, about every 5 months, he had had similar 
episodes.  He had since been seen at the VA outpatient clinic 
where he was first told his blood pressure was elevated.  The 
examiner noted no history of dyspnea on efforts or of angina.  
There were intermittent palpations and cardiac discomforts 
unrelated to efforts, emotions, or ingestion of any type of 
food or alcohol.  The examiner noted blood pressure readings 
of 160/92, 160/92, and 165/90.  EKG showed sinus arrhythmia.  
There were no murmurs or systolic clicks heard.  There was no 
evidence of congestive heart failure.  The diagnosis was 
arterial hypertension.  No opinion was provided as to the 
date of onset of the hypertension or whether the symptoms 
which the veteran reported that he experienced during service 
were early manifestations of hypertension.

As noted above, the veteran failed to report for an 
examination scheduled for July 2004 or to respond to a letter 
dated in August 2004 from the RO asking if he would be 
willing to report for a medical examination if rescheduled.


Analysis.  Service connection requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease or injury incurred in service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection may be granted for cardiovascular disease 
including hypertension although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As already noted the RO scheduled the veteran for a VA 
examination on July 15, 2004.  The veteran failed to report 
for his examination.  38 C.F.R. § 3.655 provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.

As a preliminary matter, there is no evidence that the 
veteran's address has changed; he has not submitted a change 
of address, nor has any mail to him been returned as 
undeliverable.  If, per chance, he has changed addresses 
without informing VA, it is well established that it is his 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conducting of medical inquiry.  If he does 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find him." See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  To rebut 
this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, no clear evidence to the contrary has 
been presented with which to rebut the presumption of 
administrative regularity.  It is therefore presumed that 
timely notices of the VA examination was sent to the veteran 
at his most recent address of record.

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for his failure to 
appear for his July 2004 VA examination.  In a letter dated 
in August 2004 the RO informed the veteran that he had failed 
to report of a scheduled examination and requested that he 
indicate whether he would be willing and able to report for a 
VA medical examination if rescheduled. 

Here, entitlement to service connection for hypertension 
cannot be established without a current VA examination.  Good 
cause for the veteran's failure to report for examination in 
July 2004 has not been demonstrated.  The veteran has not 
attempted to reschedule the July 2004 VA examination nor has 
he provided any reason for missing the scheduled examination.  
The veteran was notified of the consequences of failing to 
report for a VA examination in letters dated in July and 
August 2004.  The "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-way 
street," wherein the entire burden of such development is 
placed on the VA.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In a case such as this, where additional development is 
required to establish entitlement to service connection for 
hypertension, the veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence.  In such a situation, the Board has no 
alternative but to decide the veteran's claim based on the 
evidence of record.  See 38 C.F.R. § 3.655.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

The Board finds that the preponderance of the evidence is 
against the claim for service connection for hypertension.  
The first diagnosis of hypertension is found in the February 
1998 VA examination, about one year and 4 months after 
discharge, at which time the veteran was diagnosed with 
arterial hypertension.  There is no evidence which addresses 
the etiology or date of onset of the hypertension. 

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
any current cardiovascular disorder, including hypertension, 
is related to his active military service.  However, as the 
evidence does not show that the veteran possesses medical 
expertise, he is not qualified to express an opinion 
regarding any medical causation of his hypertension, or any 
other cardiovascular disorder.  As it is the province of 
trained health care professionals to enter conclusions, which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the Board finds that the veteran's 
contention that his current hypertension is related to chest 
pain experienced while in the military cannot be accepted as 
competent evidence.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for hypertension.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
See also Duenas v. Principi, 18 Vet. App. 512 (2004)


ORDER

Service connection for hypertension is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


